Title: To Benjamin Franklin from Henry Laurens, 3 September 1782
From: Laurens, Henry
To: Franklin, Benjamin


Sir.
Nantes 3d. September 1782.
I thank you very sincerely for the kind attention to my health & welfare signified in your favor of the 19th. Ult. My acknowledgements are also due for your condescensions to my Son lately at Passy.
I am waiting now for permission to re-enter England & to embark at Falmouth for New York with a Passport for proceeding thence to Philadelphia which I have hopes of receiving in a few days. Certainly it is due to the United States from Great Britain to set me down in safety in my own Country in return for the safe delivery of Lord Cornwallis at his own House in London, it would be unjust to expose me to the danger of a second Capture, perhaps to restraint & plunder together with aggravated expences from being carried far out of my Road. As there is no room to doubt my obtaining the expected Permission, I must further trouble you with a request to procure & transmit as early as possible the necessary Passport for leaving this Kingdom for myself & family my Son two Daughters & a Domestic.
If I can be serviceable to you here in England or elsewhere I intreat you Sir to lay your Commands on me, to be assured of my best endeavors to execute them & of the Esteem & Regard with which I have the honor to be Sir Your most Obedient servant
Henry Laurens.
His Excellency Benjamin Franklin Esquire Passy.
 
Addressed: His Excellency / Benjamin Franklin Esquire / Minister Plenepotentiary from / the United States of America &c &c / Passy.
Notation: H. Laurens 3 7bre. 1782.
